Title: To Benjamin Franklin from Daniel of St. Thomas Jenifer, 20 June 1781
From: Jenifer, Daniel of St. Thomas
To: Franklin, Benjamin


Dear Sir,
Philadelpa. June 20th. 1781
I must beg the favor of your Excelly to forward the enclosed Letter to London. The Father of Mr. Lowndes who wrote it, is a worthy Citizen, and very desirous of seeing his Son in America before the 1st. of March 1782, the time limited by a Law of the State of Maryland for the return of absentees in the British Dominions, under penalty of forfeiting to the State their property.

I suppose the Special appointment of Col Laurens to the Court of Verseilles, was a measure that you could not have suspected would have been adopted by Congress. Your having negotiated the business for which he was sent before his arrival, proved, that his errand was unnecessary.
Public bodies in all Countries, and more especially in this New-World are too apt to take up, and determine hastily upon Subjects of the greatest consequence. I was absent when that Gentleman was ballotted for; and however the Magot may have bit on that occasion, I can assure you that Congress have the greatest reliance on your abilities, integrity and address, in so much, that it is with pleasure that I can inform you, in the late choice of Ministers to negotiate a peace you were unanimously elected.
I have the honor to be with Sentiments of the highest respect and esteem Sir, Your Excellencys Most obedient and most humble Servt.
Dan OF S Thos. Jenifer

P.S. Congress are well disposed towards your Grandson whom you recommended to their protection.
  His Excelly Benjn Franklin

 
Endorsed: Daniel of St Thos Jenifer June 20. 81 / answd. Septr. / D. Jenifer
